Citation Nr: 1740215	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral leg disability, to include tendonitis and/or shin splints.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from March 1988 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  The Appellant testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is associated with the claims file.

Since the RO last considered the claims, additional evidence has been added to the Appellant's claims file.  The additional evidence includes private treatment records submitted by the Appellant.  Although the Appellant has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case with respect to the evidence submitted by the Appellant because the Appellant's substantive appeal was received after February 2, 2013, and the Appellant has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105(e) (West 2014). 


FINDING OF FACT

Resolving all doubt in the Appellant's favor, a bilateral leg disability, diagnosed as bilateral shin splints and tendonitis, had its onset during the Appellant's ACDUTRA service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral leg disability, diagnosed as bilateral shin splints and tendonitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Appellant's claim for entitlement to service connection for a bilateral leg disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This is so because the Board is taking action favorable to the Appellant by granting service connection for a bilateral leg disability.  As such, this decision poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

Service connection for injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2016).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection only for injury incurred or aggravated during a period of INACDUTRA is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a) (2016).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90. 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to establish "veteran status": 1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In other words, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324. 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2016). 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Appellant contends that service connection for a bilateral leg disability is warranted.  During her January 2016 hearing before the Board, and in various lay statements, the Appellant reported that she began experiencing pain and swelling in both legs from her feet to her knees after marching.  She reported that she was unable to walk or run, and was taken to the medical clinic for treatment.  There, she was given medication and crutches and provided a physical profile restricting her from similar activities.  She explained that she continued to experience pain and swelling in her feet and legs throughout the remainder of her ACDUTRA, and has experienced those symptoms regularly since her period of ACDUTRA ended.

The Appellant's service treatment records reflect complaints of and treatment for pain in the bilateral lower extremities.  Her July 1987 service entrance examination reflects that her lower extremities were normal.  In March 1988, the Appellant complained of ankle pain for one week during prolonged marching.  She denied a previous history of such problems.  Physical examination demonstrated tenderness over the Achilles tendon.  The diagnosis was ankle pain and tendonitis in the right Achilles.  The Appellant was given a physical profile for approximately three and one half weeks.  At the end of March 1988, the Appellant requested permission to participate in a confidence course and noted that her Achilles tendon felt much better.  The diagnosis was resolving Achilles tendonitis, and she was given medical clearance to participate in the confidence course.  The Appellant completed ACDUTRA in May 1988.

In July 1988, J.M., M.D. provided the Appellant with a note excusing her from physical activity, including running and walking.  In June 1989, the Appellant complained of bilateral shin splints in both legs since running that morning.  She reported a history of shin splints during basic training, and explained that her symptoms were similar to that episode of pain.  An April 1991 periodic examination notes that the Appellant had shin splints which prevented her from running.

Private treatment records from 2012 reflect continued complaints of and treatment for bilateral shin splint pain, which was "ongoing for years."  She reported difficulty walking up steps and had to walk on her tip toes to relieve pain.  She also could not wear heels for a long period of time.  April 2012 X-rays of the right knee noted the Appellant's reports of bilateral knee and ankle pain.  The X-rays showed a possible small suprapatellar joint effusion with no evidence of acute osseous abnormality of the right knee.  An X-ray of the left knee revealed no definite evidence of acute osseous abnormality with possible trace amount of suprapatellar effusion.  X-rays of the right and left tibias revealed no evidence of acute injury to the right or left tibia or fibula.  X-rays of the right and left ankles showed no evidence of acute osseous injury to the ankles.

In a December 2015 lay statement, M.G. reported that she assisted the Appellant with cleaning her house and caring for her children in 2000 due to the Appellant's pain and illness.  She noted that the Appellant was unable to climb up and down the stairs.

Private treatment records from 2016 reflect diagnoses of and treatment for shin splints, tarsal tunnel syndrome, pain in the right and left ankle and joints of the feet, bilateral patellofemoral syndrome, and chondromalacia.  The records reflect that the Appellant was referred for neuropathy to the anterior shins, and that she reported pain in the knees, legs, and feet.  The Appellant consistently stated that the problems started when she began military basic training.  In a February 2016 record, the Appellant noted that she suffered injuries to her legs while in basic training and had an inability to receive adequate care for the severe pain in her anterior legs for years.  She reported a diagnosis of shin splints during service, and explained that she was now experiencing bilateral pain and weakness  from the knees to the feet.  Physical examination of the bilateral lower extremities showed right and left leg swelling, tenderness in the legs, moderate limitation of right knee flexion, and abnormal flexion of the left knee.  There was normal right ankle range of motion, normal posture, and normal gait.  There was also decreased hair disbursement with shiny smooth skin, decreased strength and sensation to touch to the bilateral feet and ankles, and a positive bilateral straight leg raise test.  A February 2016 magnetic resonance imaging scan (MRI) of the left knee showed moderate chondromalacia patella with underlying subchondral cystic changes, small probable ganglion cyst along the posterior aspect of the distal femur, and mild pes anserine bursitis.  An MRI of the right knee revealed moderate chondromalacia patella with subchondral edema and cystic changes.  Nerve conduction and electromyography studies were performed in February 2016, which revealed bilateral tarsal tunnel syndrome.  February 2016 X-rays of the bilateral knees and bilateral ankles were normal.

In June 2016, the Appellant underwent VA knee/lower leg and ankle examinations.  The Appellant reported that she has been dealing with ongoing pain in her legs since active duty training, which resulted in permanent damage.  She reported swelling in the bilateral lower extremities from walking a long time or going up steps.  She also noted pain from the bilateral shins to the feet and ankles.  She noted that she was unable to walk at times and could not wear heels.  She reported that she had to use both feet to press the brake pedal in her car.  She stated that she was told that shin splints and Achilles tendonitis were common injuries related to the use of her military boots.  The VA examiner performed a physical examination and diagnosed tendonitis, shin splints, patellofemoral pain syndrome, chondromalacia patella, and pes anserine bursitis.  After reviewing the claims file, the VA examiner opined that the Appellant's disabilities were less likely than not incurred in or caused by her active duty service.  The examiner found that the Appellant's in-service injury was an "acute episode" which "healed without sequelae."  The examiner explained that shin splints were not diagnosed until 1989, and the paresthesias in the right lower extremity are more likely than not related to intervertebral disc syndrome with myelopathy.  The examiner noted that tarsal tunnel syndrome is unrelated to the right ankle Achilles tendonitis during service.

After review of the record, the Board finds that the evidence is in equipoise with respect to whether the Appellant's bilateral shin splints and tendonitis had their onset during her ACDUTRA.  Although the VA examiner concluded that the Appellant's bilateral leg disabilities were not related to her ACDUTRA, the Board does not afford significant probative value to the VA examiner's opinion.  The VA examiner failed to discuss pertinent favorable evidence in the rationale provided, including the evidence which shows treatment for bilateral lower extremity symptoms in June 1989, shortly after service discharge, and the evidence dated in July 1988 which reflects that the Appellant was excused from physical activity, including running and walking.  Further, the VA examiner did not address the Appellant's competent and credible lay statements that she has experienced pain in the bilateral lower extremities consistently since ACDUTRA.

In this case, the service treatment records document diagnoses of and treatment for Achilles tendonitis during service.  The Appellant was given a physical profile limiting her activities for nearly one month.  In July 1988, just two months after discharge, the Appellant was excused from physical activities including running and walking.  A treatment record dated in June 1989, just one year after service discharge, notes the Appellant's history of shin splints during basic training with similar episodes of pain.  An April 1991 period examination reflects that the Appellant had shin splints which prevented her from running.  The evidence documents continued complaints of tendonitis and shin splints regularly since that time.  

The Board acknowledges that the Appellant's service treatment records during her period of ACDUTRA do not confirm a diagnosis of shin splints.  "Shin splints" is a term referring to nonspecific pain that occurs in the lower legs during running.  It may result from a specific injury.  See Paul L. Leibert, Shin Splints, MERCK MANUALS (October 2014), http://www.merckmanuals.com/professional/injuries-poisoning/sports-injury/shin-splints.  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1742 (30th ed. 2003).  Although the service treatment records do not document a confirmed diagnosis of shin splints during service, a June 1989 record notes the Appellant's reports of "shin splints" and that she had a similar episode of pain during basic training.  An April 1991 periodic examination diagnosed shin splints which prevented her from running.  The Appellant has provided competent and credible lay statements that she has experienced bilateral lower extremity pain and swelling continuously since ACDUTRA.  Based on the evidence documenting a diagnosis of shin splints in April 1991 and the Appellant's comment that the pain was the same as during her basic training, and with consideration of the benefit of the doubt, the Board accepts the Appellant's description of pain in the lower legs which occurred following her running and marching exercises during basic training as adequate to support a finding of shin splints during service.  For the foregoing reasons, resolving reasonable doubt in the Appellant's favor, the Board concludes that the Appellant's bilateral shin splints and tendonitis had their onset during military service.  Accordingly, entitlement to service connection is warranted.


ORDER

Entitlement to service connection for a bilateral leg disability, diagnosed as bilateral shin splints and tendonitis, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


